Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 20 “etc.” is indefinite as to what element is being claimed.
In claim 1, lines 47-50 it is unclear how snoring of the user is stopped, since there is no connection claimed between the detection of snoring and a step to change pressure in air pocket based on the detected snoring.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2006-519648 (JP ‘648) in view of Japanese Patent No. 2005-066053 (JP ‘053).
JP ‘648 discloses a method for operating an adjustable mattress and pillow system comprising a pressure sensitive mat 2 and mattress 1, a controller 50, a control device 8a, and a pillow 5, the method comprising pre-programming, by the pressure sensitive mat 2 and pillow 5, a pressure value, an alarm time from the controller 50, regulating the initial pressure of mattress and pillow section 3,6, measuring the pressure of the mattress and pillow sections 3,6, sensing, by a pumping control unit 8, a change in a capacitance value, caused by the proximity or absence  of the weight of a user, so as to calculate a pressure variation, continuously analyzing and optimizing, by a comparator calibration logic circuit of the pumping control unit 8, the signal on the basis of the sensed capacitance value, and adjusting the expansion of the sections 3 of the mattress 1 and the sections 6 of the pillow 5 according to the signal calculated by the pumping control unit 8 (see paragraphs 2,14-15,29,31-33,47 and Figs. 1,3), except for a snoring determination party for detecting snoring and stopping snoring through a change in pressure of air pockets and air cell.
JP ‘053 discloses a mattress system including snoring determination part 8 (pars. 8,9, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a snoring determination part as suggested by JP ‘053 in conjunction with a mattress system as disclosed by JP ‘648, in order to adjust inflation of mattress to stop a user from snoring.
Regarding claim 2, JP ‘648 teaches that mattress 1 includes a section assembly including a plurality of sections 3 having reservoirs formed therein, so as to be expanded by the inflow of the air or contracted by the outflow of the air, an accommodation frame into which an air pocket assembly is inserted, the pumping control unit 8 for supplying the air to the sections 3, and fluid reservoirs of the sections 3, and transmits and receives the signal to/from the controller 50, the control device 8a and the pillow 5 (pars. 14,15,31-33,47, and Figs. 1,3).

Regarding claim 3, JP ‘ 648 teaches use of mattress including a sleeping hour measurement part for measuring sleeping hours on the basis of the time for which the user uses the air mattress, a pressure variation calculation part for calculating the pressure variation of an air pocket unit by using a pressure measurement value measured in real time by a pressure sensor part, and a pressure regulation level calculation part for calculating a pressure regulation level on the basis of the calculated pressure variation so that the pressure of the air pocket unit comes within an optimal air pocket pressure range, which is a range from a preset lower limit to a preset upper limit, determined according to a set value and user information, could be readily derived from the features disclosed in JP ‘648, wherein the pumping control unit 8 calculates the pressure variation by using the pressure measurement value measured in real time in the pressure sensitive mat 2 for the sleeping hours of the user, and a pressure regulation level is calculated on the basis of the calculated pressure displacement so that the pressure of the section assembly can be maintained at a set value (pars. 14,15, Fig. 1).
Regarding claim 4, JP ‘648 discloses pillow 5 including a cushioning material for enclosing the exterior of the pillow 5, the sections 6 which are arranged inside the cushioning material, and having the fluid reservoirs formed therein, so as to be expanded by the inflow of the air or contracted by the outflow of the air, a pillow valve 7a for controlling the supply of the air to the sections 6 or the discharge  of the air from the sections 6, the pumping control unit 8 for supplying the air to the sections 6, and the fluid reservoirs of the sections 6, and transmits and receives the signal to/from the mattress 1, the controller 50, and the control device 8a (pars. 14-15,24,27,31-33,35-36,47, and Fig. 1).
Regarding claim 5, JP ‘648 discloses initial pressure regulation step including a mattress initial pressure regulation step of regulating the initial pressure of the air pockets according to the set value or the user information, transmitted in a set value information regulation step, and a pillow initial pressure regulation step of regulating the initial pressure of the air cells according to the set value or the user information, received in the set value information receiving step,  and measuring the pressure in real time by means of the pressure sensitive mat 2 for covering the sections 3,6 of the mattress 1 and the pillow 5 (pars. 2,14,15, and Fig. 1).
Regarding claim 6, JP ‘648 discloses step of measuring pressure of the air pockets, which varies in real time, and a pillow pressure measurement step of measuring the pressure of the air cells, which varies in real time (pars. 2,14,15, Fig. 1).
3.		Claim(s) 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘648 in view of JP ‘053 and KR 10-2010-0022706 (KR ‘706).
JP ‘648 and JP ‘053 disclose a mattress system to prevent snoring as set forth above with regards to claims 1-6, except for including a sleep posture determining step.  JP ‘648 teaches determining the body posture or position of the user on the basis of the calculated pressure variation (pars. 9 and 12), and KR ‘706 teaches determining the sleep state of the user on the basis of a pressure variation measured by a pressure sensor 210 (par. 29, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include sleep state based on posture as suggested by KR ‘706, in conjunction with a mattress system that prevents snoring as disclosed by JP ‘648 and JP ‘053, in order to determine if a person was sleeping soundly or not, so that sleep pattern could have been corrected.
Regarding claim 8, JP ’648 discloses mattress with air pockets aligned in plural rows and columns, and divided into a plurality of zones, and pressure sensor part can measure the pressure of the air pockets by zone, and pressure sensitive mat covers upper part of mattress 1 (pars. 8,46, Fig. 1).
Regarding claim 9, JP ‘053 discloses snoring determination part for recognizing a snoring state, a case in which the mean variation of the pressure variation calculated from the preset time range from the point in time when noise is sensed, when noise is sensed by the microphone, is within preset range D, and recognizes as external noise, a case in which the mean variation of the pressure variation is less than or exceeds preset range D, wherein when sound is sensed by the sound detection part 6, a snoring state is determined according to whether a body pressure distribution change for set time from the point in time when sound is sensed (pars. 12-14, Fig. 1).
Regarding claim 10, JP ‘053 teaches snoring sensing step including a noise sensing step of sensing noise through the microphone, and a snoring state confirming step of confirming the snoring state by checking whether the mean variation of the pressure variation calculated from the preset time range from the point in time when noise is sensed, when noise is sensed  in the noise sensing step, is within preset range D, and the case in which the mean variation of the pressure variation is within preset range D is recognized as the snoring state , and the case in which the mean variation of the pressure variation is less than or exceeds preset range D is recognized as external noise, and sensing sound through the sound detection part 6, and determining the snoring state according to whether the body pressure distribution changes for the set time from the point in time when sound is sensed, when sound is sensed by the sound detection part 6 (pars. 9,12, Fig. 1).
Regarding claim 11, JP ‘053 teaches a snoring state stopping step of repeating the inflow of the air and the discharge of the air to/from the air pockets or the air cells so as to apply vibration to the user when it is determined that the user is snoring in the snoring state confirming step, and applying vibration to the user by means of repeated pressure regulation so as to change the deep sleep state (NREM sleep) of the user to the light sleep state (REM sleep), thereby stopping snoring , and repeating the expansion and contraction of air pockets 2a-2h when snoring is determined, so as to apply to the user stimuli eliciting toss and turn, thereby stopping snoring (par. 12, Fig. 1).
Regarding claim 12, KR ‘706 discloses calculating sleep state of a subject from a pressure change (par. 21), which could have been used to determine from pressure changes whether a person was in deep sleep state or light sleep state.
Regarding claim 13,  KR ‘706 discloses that sleep state analysis device receives from air mattress 100 measurement data including pressure measurement value, pressure variation, sleeping hours, and the pressure regulation level for each zone and analyzes the sleep pattern and sleeping quality of the user, and user sleep information analyzed by the sleep state analysis device is displayed on a display or outputted (pars. 58,62,Fig. 1).
Regarding claim 14, JP ‘648 discloses control device 8a including microprocessor, and transmits and receives a signal to/from the mattress 1, the controller 50, and the pillow 6, a circuit for transmitting and receiving the signal to/from the mattress 1, the controller 50, and the pillow 6, and performing analysis and correction , and a circuit for receiving , from the mattress 1, the measurement data including the pressure measurement value, the pressure variation and the pressure regulation level of each section 3, and analyzing  and correcting a sleep posture on the basis of the measurement data (pars. 14,15,33,47,Fig. 1), and the sleep state analysis device disclosed in KR ‘706 including indexes capable of quantitatively evaluating actual sleeping hours, waking hours and total hours for which the user lies on the bed (par. 58, Fig. 1).
Regarding claim 15, KR ‘706 discloses analyzing by the sleep analysis device, the sleep posture and the sleeping hours on the basis of the measurement data transmitted from the air mattress 100 (pars. 14,58, Fig. 1).
Regarding claim 16, KR ‘706 discloses dividing by the sleep analysis device, the sleep state of the user into the deep sleep state, the light sleep state and the awake state on the basis of the measurement  data transmitted from the air mattress 100, and determining the sleep state on the basis of the measurement data so as to quantify the sleep state (par. 58, Fig. 1).
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 1-15, respectively, of U.S. Patent No. US 2020/0405525 and US Patent No. 2020/0405072, in view of JP ‘648, JP ‘053, and KR ‘706. 
Yu ‘525 and Yu ‘072 disclose smart mattress systems that adjust mattress air pressure based on user sleep patterns. 
JP ‘648, JP ‘053 and KR ‘706 disclose remaining claimed elements as set forth above in paragraph Nos.  2-3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a smart mattress system as set forth by Yu ‘525 or Yu ‘072 with additional smart mattress features as disclosed by JP ‘648, JP ‘053 and KR ‘706, in order to have a mattress system with more comprehensive features to assist a user in getting optimum sleep.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van der Loos, Riley and Boyd disclose mattress sleep optimization systems.
6.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689